Citation Nr: 1619408	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-48 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess 30 percent for left shoulder osteoarthritis prior to December 8, 2010 and in excess of 30 percent from March 1, 2011. 

2.  Entitlement to an evaluation in excess of 30 percent for subdeltoid bursitis of the right shoulder prior to August 11, 2010 and in excess of 30 percent from October 1, 2010 to March 24, 2011 and in excess of 40 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Don H. Jorgenson, Attorney



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1974 to October 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran's December 2010 VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  However, in July 2014 correspondence, the Veteran's representative withdrew the hearing request. Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2015).

Since the last issuance, in March 2012, of a supplemental statement of the case, additional relevant evidence has been associated with the record to include February 2015 VA treatment records which addressed bilateral shoulder pain, which the Veteran did not waive review thereof by the Agency of Original Jurisdiction (AOJ).  However, in light of the favorable decision below, for entitlement a TDIU, there is no need to remand this issue for initial consideration of the additional evidence by the AOJ.  Additionally, as the remaining issues must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the remaining claims are re-adjudicated after the specified development is completed. 

During the pendency of the appeal, an October 2010 rating decision granted a temporary evaluation of 100 percent from August 11, 2010 to October 1, 2010 based on surgical or other treatment necessitating convalescence for the Veteran's right shoulder disability and an April 2011 supplemental statement of the case granted 40 percent rating effective March 24, 2011.  An April 2011 rating decision granted a temporary evaluation of 100 percent from December 8, 2010 to March 1, 2011 based on surgical treatment necessitating convalescence for the Veteran's left shoulder disability.  Because these increased evaluations do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claims remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In December 2010, the Veteran appointed Don H. Jorgensen as his representative for the issues on appeal.  However, in March 2014, the Veteran appointed Disabled American Veterans as his representative without limitation.  Nonetheless, the RO continued to treat Don H. Jorgensen as the Veteran's representative including listing him as the representative in the March 2015 VA Form 8, Certification of Appeal.  In a September 2015 statement, in response to clarification regarding his intended power of attorney, the Veteran stated he wished Don H. Jorgensen, as appointed in December 2010, to represent him for the issues on appeal and that he only executed the March 2014 21-22 for DAV as he had moved and was requesting their help obtaining VA medical treatment in his new area of residence.  Subsequently, the Veteran has executed a new VA Form 21-22a, Appointment of Individual as Claimant's Representative, dated in February 2016, more than 90 days following March 2015 certification and transfer of the appeal to the Board, and again appointed Don H. Jorgensen as his representative, without limitation.  The Board finds that in light of the circumstances described above, good cause has been shown for the change in representation, pursuant to 38 C.F.R. § 20.1304(b) (2015).  Accordingly, Don H. Jorgensen is recognized as the Veteran's representative as shown on the title page of this decision.

The issues of increased ratings for left shoulder osteoarthritis and for subdeltoid bursitis of the right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record demonstrates that, effective August 11, 2010, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU have been met effective August 11, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 11 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to entitlement to a TDIU decided herein, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran filed a claim for TDIU in August 2009.  The record reflects that the Veteran has been unemployed since August 11, 2010.  The Veteran contends that he is totally disabled by reason of his service-connected disabilities, primarily as a result of his right and left shoulder disabilities.  

TDIU is warranted when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining whether a Veteran meets the criteria for assigning a schedular TDIU, disabilities resulting from a common etiology and disabilities affecting a single body system, such as orthopedic system, are considered to be one disability.  Id. 

The Veteran's service-connected disabilities are subdeltoid bursitis of the right shoulder (10 percent disabling from November 1, 1994, 30 percent disabling from October 26, 2002, 100 percent disabling from February 10, 2009, 30 percent disabling from June 1, 2009, 100 percent disabling from August 11, 2010, 30 percent disabling from October 1, 2010, and 40 percent disabling from March 24, 2011), left shoulder osteoarthritis (20 percent disabling from April 17, 2003, 100 percent disabling from February 1, 2005, 30 percent disabling from May 1, 2005, 100 percent disabling from December 8, 2010, and 30 percent disabling from March 1, 2011), degenerative disc disease L3-4, L5-S1(10 percent disabling from November 1, 1994 and 20 percent disabling from March 24, 2014), degenerative joint disease of the right knee (10 percent disabling from November 1, 1994 and 20 percent disabling from March 24, 2014), HIV (10 percent disabling from November 1, 1994), left knee subluxation (10 percent disabling from December 18, 2008), left patellofemoral pain syndrome and patellar chondromalacia with severe cartilage abnormalities involving the lateral tibial plateau and lateral patellar facet with associated degenerative osteophyte formation and quadriceps tendinosis (10 percent disabling from December 18, 2008), radiculopathy of the sciatic nerve of the right lower extremity (10 percent disabling from March 24, 2014), and tinea pedis (10 percent disabling from November 1, 1994).  With consideration of the bilateral factor, the Veteran's service-connected right shoulder and left shoulder disabilities, as disabilities of both upper extremities, are considered as one single 60 percent disability, under 38 C.F.R. § 4.16(a).  His combined disability rating is 40 percent from November 1, 1994, 50 percent from October 26, 2002, 70 percent from April 17, 2003, 100 percent from February 1, 2005, 70 percent from May 1, 2005, 80 percent from December 18, 2008, 100 percent from February 10, 2009, 80 percent from June 1, 2009, 100 percent from August 11, 2010, 80 percent from October 1, 2010, 100 percent from December 8, 2010, 80 percent from March 1, 2011, 80 percent from March 24, 2011, and 90 percent from March 24, 2014. 

Based on the totality of the evidence, and applying the doctrine of reasonable doubt, the Board finds that the evidence of record shows that the Veteran is unable to follow a substantially gainful occupation consistent with his education and occupational history due to his service-connected disabilities, from August 11, 2010.  On his TDIU application, VA Form 21-8940, received in August 2009, the Veteran indicated that he had a 12th grade education.  The Veteran also reported that he had worked at a VA medical facility as a food service worker since December 1995 to the present.  In an updated September 2010 VA Form 21-8940, he indicated his last day of full time employment was August 10, 2010 and that he became too disabled to work on August 11, 2010, because of his service-connected right shoulder disability.

In a December 2009 statement, a former co-worker indicated that the Veteran worked in constant pain due to his shoulder disability.  Reports of the symptoms associated with the Veteran's shoulder disabilities were also noted in other lay statements of record. 

A June 2010 VA examiner found the Veteran's right and left shoulder disabilities impacted his current employment, as a food service worker, as he had to reach for trays, lift trays, clean pots and pans, wash dishes, mop, and sweep, all of which entailed lifting and reaching overhead and repetitive motion with the shoulders.  The June 2010 VA examiner noted the Veteran had constant pain when he was working, and it increased with these activities.  However, the June 2010 VA examiner stated there had not been any critical reports on his ability to do his work, but notably indicated the Veteran worked in pain.

In an August 2010 medical letter, Dr. Kane reported he had performed an arthroscopic procedure on the Veteran's right shoulder on August 11, 2010.  Dr. Kane also explained, as the Veteran worked in food services, and with the pathology that he had in his right shoulder, he would be unable to return to any activities that required lifting of heavy objects at shoulder level or above and/or pushing or pulling activities.  Dr. Kane further stated the Veteran would be unable to return to duties of that nature on a permanent basis due to his rotator cuff arthropathy in his right shoulder with an irreparable rotator cuff tear.  Dr. Kane stated the Veteran would be unable to perform of a food service worker, specifically, lifting, pulling, pushing, grasping, and working at shoulder level or above as his right shoulder condition precluded duties of this nature.

A March 2011 VA joints examiner stated while the left shoulder was not initially related to his service, the left shoulder deteriorated over time because of problems associated with the right shoulder and the associated wear and tear.  This March 2011 VA examiner further stated this necessitated the Veteran's surgeries on the left side and now both shoulders precluded him from engaging in gainful employment in the dietetics department at the VA.  The March 2011 VA joints examiner noted the Veteran last worked in August 2010.

A March 2015 VA knee and lower leg examiner noted the Veteran reported pain with walking farther than a block, and had pain sitting, standing and climbing stairs and that he was unable to work around the house or do yardwork.  A March 2015 VA back examiner reported the Veteran had back pain that affected his sitting standing, walking and lying in bed and that he was unable to perform strenuous activities and most sedentary activities as well.

The Board concludes that the evidence is sufficient as to whether the Veteran was unable to secure and follow a substantially gainful occupation.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (explaining that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner).  Additionally, in weighing the evidence, the Board finds the August 2010 medical letter from Dr. Kane probative, because such was provided by the Veteran's treating physician for the right shoulder disability.  Moreover, such is supported by the March 2011 and March 2015 VA examination reports which documented physical difficulties with daily activities.  Furthermore, even the June 2009 VA examiner noted the Veteran experienced pain as a result of his employment duties.  Thus, the Board finds entitlement to a TDIU is warranted.

Additionally, after thorough consideration of the evidence of record, the Board concludes that an effective date of August 11, 2010, but no earlier, is proper for the award of entitlement to a TDIU. The proper effective date for a TDIU claim is the later of the date of receipt of the claim or the date when entitlement first arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The Veteran's claim was received in August 2009.  However, review of the evidence reflects that the Veteran last worked on August 10, 2010.  Because August 10, 2010 is the last date that the Veteran worked at his full-time job, and the medical and lay evidence reflects that the Veteran left his employment due to his service-connected disabilities which rendered him unemployable, the Board finds August 11, 2010 to be the date that entitlement to TDIU arose.  Accordingly, the later of the date of claim (August 2009) and the date that entitlement arose (August 11, 2010) is August 11, 2010; thus, August 11, 2010 is the proper effective date for the Veteran's TDIU claim.

In light of the above, the Board determines that the evidence demonstrates that it is at least as likely as not that the Veteran is unemployable due solely to service-connected disabilities.  Accordingly, resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to a TDIU is granted effective August 11, 2010, subject to the law and regulations governing the payment of monetary benefits.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board notes since the March 2011 VA joints examination report, in a February 2015 VA treatment record the Veteran stated, in part, his shoulder pain was worse.  Moreover, although the March 2011 examiner noted the existence of flare-ups with respect to the left and right shoulder disabilities, an opinion was not offered as to an estimate in degrees of any additional limitation of motion during flare-ups, as generally directed for ratings involving range of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, as the severity of the Veteran's symptoms may have worsened and because last VA examination was conducted several years ago, a new VA examination is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015).  Therefore, the Board finds an additional examination for the Veteran's service-connected left shoulder osteoarthritis and for subdeltoid bursitis of the right shoulder is warranted.

Additionally, in a March 2014 statement the Veteran reported he receives treatment from the David Grant Medical Center, part of Travis Air Force Base.  The record does not reflect these records have been obtained.  Thus, treatment records from the David Grant Medical Center, as well as relevant records from any additional military or private provider which may be identified by the Veteran should be obtained on remand.

Finally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from Fairfield Outpatient Clinic, part of the VA Northern California Health Care System in February 2015.  Thus, on remand, updated VA treatment records from the Northern California Health Care System, since February 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Northern California Health Care System, dated since February 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the Veteran's records from the David Grant Medical Center as well as relevant records from any other identified private or military provider, with necessary authorization from the Veteran if warranted.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left shoulder osteoarthritis and for subdeltoid bursitis of the right shoulder.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

For the Veteran's service-connected left shoulder osteoarthritis and for subdeltoid bursitis of the right shoulder, the examiner should comment on whether the Veteran has additional functional impairment, in degrees, above and beyond any limitation of motion shown, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use. 

A complete rationale for all opinions expressed must be provided.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


